DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 14 October 2022 has been received and entered.  Claims 1, 3, 5, 7 and 9 have been amended and claims 4, 6, 8 and 11-12 have been canceled.  Claims 1-3, 5, 7, 9-10 and 13-15 are currently pending.  Claims 13-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 March 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 14 October 2022 have been fully considered but are not found to be persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains a number of grammatical errors which require correction.  
(1)  The phrase “except for an initiation codon in polynucleotide consisting of” should have the article “the” preceding the term “polynucleotide”.  
(2)  The phrase “wherein in the first polynucleotide, 10 codons in a 5’ end coding region except for an initiation codon in polynucleotide consisting of a sequence of SEQ ID NO:5 is a synonymous codon” lacks the proper noun/verb agreement as “codons” is plural and “is a synonymous codon” is singular.  It also makes it unclear if the claim requires 10 codons to be synonymous codons or if the claim only requires a single synonymous codon.
(3)  The phrase “the recombinant vector was designed to introduce into Escherichia coli” is awkward and should not be in the past tense.  Amendment to “is designed to be introduced” would be remedial.
(4)  The use of “wherein” clauses would provide clarity that certain elements of the claim have particular properties rather than the claim having additional elements.  For example, at line 10, the addition of “and wherein” would provide clear guidance that the recitation of “the first polynucleotide and the second polynucleotide are operably linked to different promoters, respectively” is a further limitation of the first and second polynucleotides.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims 2-3, 5, 7 and 9-10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a recombinant vector for soluble expression of fibroblast growth factor 19 wherein the vector comprises:
a first polynucleotide encoding FGF19 and a second polynucleotide encoding disulfide bond isomerase,
wherein “in the first polynucleotide, 10 codons in a 5’ end coding region except for an initiation codon in polynucleotide consisting of a sequence of SEQ ID NO:5 is a synonymous codon”;
“the second polynucleotide does not comprise a signal sequence”;
wherein the first and second polynucleotides are operably linked to different promoters, respectively; and
“the recombinant vector was designed to introduce into Eschericia coli”.
As pointed out in the previous Office action, the problem to be solved by the claimed invention is expression of FGF19 in a bacterial host with the FGF19 molecule being expressed in sufficient quantities and folded properly such that it is soluble.  In order to achieve this, the FGF19 coding sequence was altered to include synonymous codons, presumably to optimize the machinery of the bacterial host to express the protein.  A synonymous codon is a codon that encodes the same amino acid and an alteration in the coding sequence may influence gene function without affecting the amino acid sequence of the encoded protein.  This change can impact the structure and stability of mRNA and therefore impact the expression of the protein.  See Mitra et al.  (Research and Reports in Biochemistry 6:  57-65, 2016).
However, not all synonymous codons in any one of the first ten amino acids of the polynucleotide encoding FGF19 will provide for the function of enhanced solubility as required by the claims (see Example 1 of the specification).  Claim 1 has been amended to recite wherein “in the first polynucleotide, 10 codons in a 5’ end coding region except for an initiation codon in polynucleotide consisting of a sequence of SEQ ID NO:5 is a synonymous codon”.  This language is problematic because it does not indicate that the synonymous codons occur in the first 10 codons beginning at the N-terminus.  Rather, the claim indicates that “10 codons in a 5’ end” is a synonymous codon.  This recitation does not require that the codons be in the first 10 coding positions but rather that they are found in the first half of the molecule: “in a 5’ end”. 
Next, the claim recites “polynucleotide consisting of a sequence of SEQ ID NO:5”.  However, “a sequence of SEQ ID NO:5” does not refer to any particular sequence because “a” is an indefinite article.  As pointed out previously, the specification states that “the screened synonymous codon substitution fibroblast growth factor 19 variants could be observed as an over-expressed state”.  However, this is not a description of what the hFGF19 transcript was that provided the over-expressed protein.  The specification refers to scvhFGF19, but the actual composition of what is “scvhFGF19” is unclear and lacks an adequate written description and it would appear that the specification used a nucleic acid that provided for all 10 codons to be modified.  There is no disclosure of 10 codons “in a 5’ end” other than the first 10 codons of the 5’ end being modified and being able to express FGF19 at high enough levels in order to be successful in production of the protein from a bacterial host.

Response to Arguments
Applicant asserts at page 8 of the response that the claims have been amended and thus, the examiner’s rejection is moot or overcome.  Applicant’s argument has been fully considered, but is not found persuasive.  While the amendments to the claims have obviated certain grounds of rejection, they have created other issues and new grounds of rejection are presented to address these new issues. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 is a method according to claim 9, wherein the method “is performed by cell-free protein synthesis (CFPS)”.  However, claim 9 is a method for producing FGF19 by culturing a bacterial host transformed with the vector of claim 1.  Claim 10 is a cell-free protein synthesis but depends on a method of producing the protein in a cell, which clearly is not compatible and not properly dependent is it cannot include all the limitations from the claim it depends (cell-free cannot depend on method that requires a cell).  
Claim 2 is directed to a recombinant vector according to claim 1, “wherein the fibroblast growth factor 19 is human fibroblast growth factor 19”.  However, claim 1 already requires a particular nucleic acid sequence for the first polynucleotide (SEQ ID NO:5) which already codes for human FGF19.  Therefore, claim 2 does not further limit the subject matter of claim 1.
Claim 3 is directed to a vector according to claim 1 wherein the first polynucleotide encodes a protein consisting of the amino acid sequence of SEQ ID NO:1.  However, claim 1 already recites a polynucleotide sequence that encodes the FGF19 polypeptide and therefore, claim 3 is not further limiting of claim 1 as it either encodes the same protein (not further limiting) or it encodes a different protein ,and therefore, not properly dependent for not including all the limitations of the base claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sequence of SEQ ID NO:5”.  The term “a” is an indefinite article and the claims are not clear which sequence which is contained in the recited sequences is intended.  It is unclear which sequences are intended and without knowing the metes and bounds of which sequences of the recited sequences are to be compared, the metes and bounds of the claims are indefinite.  Amendment of the claims to refer to the sequence of SEQ ID NO:X would be remedial.
Claim 1 recites “wherein, in the first polynucleotide, 10 codons in a 5’ end coding region except for an initiation codon in polynucleotide consisting of a sequence of SEQ ID NO:5 is a synonymous codon”.  Claim 7 limits the first polynucleotide to the sequence of SEQ ID NO:3.  However, the sequence of SEQ ID NO:3 does not have 10 synonomous codons compared to SEQ ID NO:5.  Therefore, it is unclear if claim 1 requires that there be 10 different codons from the recited sequence or not.  Claim 7 might not be properly dependent or claim 1 might be unclear – therefore, the metes and bounds of claim 1 are unclear.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647